Citation Nr: 1213728	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-36 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
	
The Veteran served on active duty from September 1945 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in April 2011 when the Board reopened and denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case back to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to return the claim to the June 2010 VA examiner for a clarifying opinion.  

This case was before the Court in November 2011, when the Court vacated the Board's denial of the Veteran's claim of service connection for a low back disorder and remanded the claim to the Board for additional development.  The Court held that in the April 2011 Board decision, the Board did not provide an adequate statement of reasons and bases as to the competency and credibility of the Veteran's lay statements regarding the incurrence of an in-service injury and whether his statements were sufficient to establish a medical etiology or a diagnosis.  

Furthermore, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." Id. at 387.  In essence, the Court in Jones acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability. The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. Id. at 390.

The June 2010 VA examiner's opinion was inadequate on the etiology of the Veteran's low back disorder because the examiner never discussed the lay evidence in the record of the Veteran's in-service injury.  Rather, the examiner stated that to link the Veteran's injury to his period of service would cause him to resort to mere speculation due to the lack of evidence of a back injury in the Veteran's service treatment records.  As per Jones, this examination report is insufficient.  Id.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, or after the Veteran's response, the RO/AMC must return the claims file to the examiner who conducted the June 2010 VA examination.  If that examiner is unavailable, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

a. Is the Veteran's back disorder etiologically related to the complaints of back pain he experienced during service?

b. Assuming the credibility of the Veteran's lay statements that he sustained a back injury during service, is his current back disorder etiologically related to the injury received in 1948?

c. For the purposes of this opinion, the examiner's attention is brought to the following: 

i. The March 1948 and October 1948 in-service reports of a lumbar backache; 

ii. A March 1948 report of a fall, in which he alleged injury to his back.

iii. Normal findings from an August 1948 spinal tap.

iv. Normal examinations of the bones, joints, and muscular systems in March 1948, August 1948, September 1948, and October 1948. 

v. The February 1949 separation physical revealing no complaints of back pain and a normal physical examination of the spine.

vi. The May 1949 VA examination report noting no complaints or findings regarding the Veteran's back.

vii. A December 1955 VA medical examination report noting no complaints or findings regarding the back and a normal physical examination of the musculoskeletal system.

viii. The February 1972 letter from J.C., M.D., stating that the Veteran was admitted to the hospital for a left knee injury but has disabling low back pain, stemming from an in-service injury during his military service in 1946.  X-rays showed deformity of the lumbosacral junction, secondary to congenital hemi-vertebrae and narrowing of the L4-L5 disc space, indicative of disc disease.  

ix. The March 1972 x-ray studies showing right convex scoliosis of the lower lumbar spine with hemivertetra of L4 and spina bifida of L5.

x. The December 2008 MRI findings and whether the nature of his advanced degenerative disc disease is indicative on an onset date.

xi. The December 2008 opinion from G.W, M.D. that the Veteran apparently sustained a lumbar spine injury in service and his back disorder is consistent with the natural history of the injury described by the Veteran.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a back disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

